Citation Nr: 0729400	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  04-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 27, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD), to include whether the assignment of the 
effective date was based upon clear and unmistakeable error 
(CUE).


REPRESENTATION

Appellant represented by:	Joseph E. Soffey, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of a Department of 
Veteran's Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for an effective date earlier than June 27, 
2000 for the grant of service connection for PTSD.  In 
January 2007, the veteran testified before the Board at a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The requirements of VA's duties to notify and assist the 
veteran have not been met.  With respect to notice, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and his representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).  

A review of the claims folder fails to reveal adequate notice 
from the RO to the appellant with respect to the issue 
regarding the propriety of the effective date assigned that 
complies with notice requirements.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  


Therefore, a remand is required in order to correct this 
deficiency.  The Board regrets the additional delay that will 
result from this remand, but finds it necessary in order to 
ensure that the appellant has received all notice required by 
law.

Accordingly, the case is REMANDED for the following actions:

1.  Notify the appellant and his 
representative of any information or 
evidence not previously provided that 
is necessary to substantiate the claim 
regarding entitlement to an effective 
date earlier than June 27, 2000, for 
the grant of service connection for 
PTSD, and of what information or 
evidence the appellant should provide 
and what information or evidence VA 
will attempt to obtain on his behalf.  
The notice should also ask the 
appellant to provide any evidence in 
his possession that pertains to the 
claims.  The notice must comply with 38 
U.S.C.A. § 5103(a) and any applicable 
legal precedent.  Allow the appropriate 
period of time for response.

2.  Then, readjudicate the claim.  If 
action remains adverse to the 
appellant, issue a supplemental 
statement of the case including a 
summary of the applicable laws and 
regulation, and allow the appropriate 
opportunity for response.  Thereafter, 
return the case should to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

